Citation Nr: 0526712	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO which 
determined that new and material evidence had been submitted 
to reopen the previously denied claim of service connection 
for diabetes mellitus; but which denied the claim on the 
merits.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in April 
2002.  

Although the RO reopened the veteran's previously denied 
claim, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  In a September 2002 
decision, the Board reopened the veteran's previously denied 
claim of service connection for diabetes mellitus, and 
determined that additional development was necessary before a 
decision on the merits of the claim could be reached.  

In November 2003, the case was remanded back to the RO, via 
the Appeals Management Center (AMC) for further development.  
After completion of the requested development, the RO 
continued to deny the claim, issued a Supplemental Statement 
of the Case in June 2005, and returned the case to the Board 
for further appellate consideration.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).




FINDING OF FACT

Diabetes mellitus was not present in service or within the 
first post-service year, and was not evident until over two 
and a half years after separation from service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated in 
service, nor may diabetes mellitus be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim on appeal, the 
Board finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2001 informed him that to establish service connection for a 
claimed disability, the competent medical evidence of record 
must show a current disability, and a relationship between 
the current disability and an injury, disease, or event in 
service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2001 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2001 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his diabetes.  In the July 2001 
letter, and in subsequent letters, he was specifically asked 
to tell VA about any additional information or evidence and 
send VA the evidence needed as soon as possible.  Thus, he 
was, in effect, asked to submit all evidence in his 
possession.  Moreover, the veteran had an opportunity at his 
April 2002 personal hearing, before the undersigned Veterans 
Law Judge, to submit to VA all of the evidence in his 
possession that pertained to his claim.  The veteran did not 
indicate that he had any additional evidence in his 
possession.  Therefore, for all of the aforementioned 
reasons, it is determined that the veteran was not prejudiced 
by the RO's not specifically requesting that the veteran 
provide all evidence in his possession that pertained to his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.



II.  Pertinent Law and Regulations

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  38 
C.F.R. §§ 3.102, 3.303(d) (2004).  Service connection 
requires findings as to the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic disorders manifested to a certain degree 
within a specified period after service are presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  Presumptive service connection is warranted for 
diabetes if manifested to a compensable degree during the 
first post service year.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).

III.  Factual Background and Analysis

The veteran maintains that he suffered from diabetes 
symptoms, such as excessive thirst and frequent urination, 
during service in 1944 and 1945.  The veteran further 
maintains that the existence of these symptoms shows that his 
diabetes began during service, even though it was not 
officially diagnosed until 1948.  As such, the veteran 
asserts that service connection is warranted for diabetes 
mellitus.  

A careful review of the veteran's service medical records 
from November 1942 through December 1945 did not reveal a 
diagnosis of diabetes.  The veteran's in-service urine tests 
were negative for sugar and there were no complaints or 
symptoms associated with diabetes mellitus during service.  

Lay statements received from two men who served with the 
veteran reported that they noticed symptoms of excessive 
thirst, frequent urination and a need for sweets prior to his 
discharge from service in 1945.  

In a letter to VA dated March 1950, the veteran's private 
doctor indicated that the veteran was first diagnosed with 
diabetes mellitus on October 26, 1948.  At that time, the 
veteran complained of excessive thirst, frequency of 
urination, frequent headaches, and a loss of twenty pounds 
within the previous 8 months.  

The record contains numerous private and VA medical records 
showing ongoing treatment for diabetes mellitus and 
complications associated with diabetes mellitus.  These 
records do not address the date of onset of the diabetes.  

A VA examination was requested by the Board in the November 
2003 remand.  Specifically, the examiner was to provide an 
opinion as to whether it is at least as likely as not that 
the veteran's diabetes mellitus began during service.  

The veteran was afforded a VA examination in February 2005.  
The veteran reported that during service, he began having 
symptoms of dry mouth and excessive thirst.  He also reported 
that he ate a lot of sweets and had some weight gain.  He 
denied numbness in his extremities at that time.  The 
examiner noted that this was consistent with the findings on 
examination in 1948 which noted normal vibration sensation on 
examination.  As such, the examiner pointed out that the 
veteran did not have neuropathy as of 1948.  The veteran 
denied that he sought any treatment in service regarding his 
symptoms.  

The assessment was diabetes mellitus.  The examiner concluded 
that it could not be related to service without resorting to 
speculation.  The examiner noted that the claims file did not 
contain an in-service diagnosis of diabetes.  The examiner 
further noted that there was no evidence of record that the 
veteran had a diagnosis of diabetes during service or within 
one year after service.  

In sum, the medical evidence of record in this case does not 
support a finding that the veteran's diabetes mellitus was 
first incurred during service, or within a year following 
separation from service.  Rather, the medical evidence does 
not show symptoms associated with, or a diagnosis of, 
diabetes mellitus until October 1948, almost three years 
after separation from service.  In other words, although the 
veteran has a current diagnosis of diabetes mellitus, that 
can be dated back to October 1948, there is no evidence to 
show that the diabetes mellitus was first manifest during 
service.  The service medical records are completely negative 
for complaints, findings or diagnosis of diabetes mellitus or 
symptoms associated with the disease.  As such, the VA 
examiner in February 2005 indicated that it would be pure 
speculation to find that the diabetes as likely as not had 
its onset during service.  

There is no evidence of record, other than the contentions of 
the veteran and his fellow servicemen, that his current 
diabetes mellitus had its onset during service, or within a 
year following discharge from service.  The Board recognizes 
the veteran's sincere belief that his diabetes mellitus had 
its onset during service and that the veteran is competent to 
testify as to the in-service symptoms he perceived to be 
associated with diabetes mellitus.  Nevertheless, in this 
case, neither veteran nor his fellow servicemen who provided 
lay statements, have been shown to have the professional 
expertise necessary to provide a medical diagnosis or to 
offer meaningful evidence regarding the causal relationship 
between the veteran's diabetes and his active military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board also points out that there is no competent opinion 
establishing a medical nexus between diabetes mellitus and 
the veteran's military service.  None of the medical evidence 
currently of record includes any such opinion, and the 
veteran has neither presented nor alluded to the existence of 
any such written opinion.  

The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


